DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent Application No. 17/577,689.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed towards the common subject matter.
	The claims in the present application define the invention differently from the claims in U.S. Patent Application No. 17/577,689, however they are not patentably distinguishable from the claims in the other copending applications. In re White et al., 160 USPQ 417, In re Thorington et al., 163 USPQ 644.
	For example, comparing representative claim 1 of the present application with representative claim 1 of U.S. Patent Application No. 17/577,689. Claim 1 of the present application recites:  An information processing method of information acquired by imaging performed by a medical image diagnostic apparatus, the information processing method comprising the steps of (Claim 1 of U.S. Patent Application No. 17/577,689: An information processing method of information acquired by imaging performed by a medical image diagnostic apparatus, the information processing method comprising the steps of); on the basis of first subject data acquired by the imaging performed by the medical image diagnostic apparatus, acquiring noise data in the first subject data (Claim 1 of U.S. Patent Application No. 17/577,689: acquiring noise data by imaging a phantom using a medical imaging apparatus); on the basis of second subject data acquired by the imaging performed by a medical image diagnostic modality same kind ag the medical image diagnostic apparatus and the noise data, acquiring synthesized subject data in which noises based on the noise data are added to the second subject data (Claim 1 of U.S. Patent Application No. 17/577,689: based on first subject projection data acquired by imaging performed by a medical image diagnostic modality of a same kind as the medical image diagnostic apparatus and the noise data, acquiring synthesized subject data in which noise based on the noise data is added to the first subject projection data); and acquiring a noise reduction processing model by machine learning using the synthesised subject data and third subject data acquired by the imaging performed by the medical image diagnostic modality (Claim 1 of U.S. Patent Application No. 17/577,689: acquiring a noise reduction processing model by machine learning using the synthesized subject data and second subject projection data acquired by the imaging performed by the medical image diagnostic modality).
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 1 of issued U.S. Patent No. Application No. 17/577,689 includes additional limitations that are not set forth in the instant claim 1, the use of transitional term "comprising" in the instant claim 1 fails to preclude the possibility of additional elements, so that instant claim 1 fails to define an invention that is patentably distinct from claim 1 of Application No. 17/577,689. Furthermore the elements of instant claim 1 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 2-19 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 2-18 respectively of Application No. 17/577,689. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 15-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Litwiller et al. (U.S. Patent Application Publication No. US 2021/0272240 A1) (hereafter referred to as “Litwiller”).  
	With regard to claim 1, Litwiller describes on the basis of first subject data acquired by the imaging performed by the medical image diagnostic apparatus, acquiring noise data in the first subject data (see Figure 1 and refer for example to paragraphs [0019] through [0021] and paragraph [0025]); on the basis of second subject data acquired by the imaging performed by a medical image diagnostic modality same kind as the medical image diagnostic apparatus and the noise data, acquiring synthesized subject data in which noises based on the noise data are added to the second subject data (refer for example to paragraphs [0075], [0076], [0087] and [0088]); and acquiring a noise reduction processing model by machine learning using the synthesized subject data and third subject data acquired by the imaging performed by the medical image diagnostic modality (refer to paragraphs [0064] and [0065]).
As to claim 2, Litwiller describes wherein the second subject data is acquired by the imaging performed by the medical image diagnostic apparatus (refer for example to paragraphs [0019] through [0021], paragraph [0025] and paragraph [0076]).  
In regard to claim 3, Litwiller describes wherein the second subject data is acquired by the imaging performed by another medical image diagnostic apparatus which is same kind as the medical image diagnostic apparatus and is not the medical (refer for example to paragraphs [0029], which describes obtaining medical images from MRI and ultrasound systems). 
With regard to claim 4, Litwiller describes wherein the second subject data is acquired by the imaging performed by another medical image diagnostic apparatus which is same imaging system as the medical image diagnostic apparatus and is not the medical image diagnostic apparatus (refer for example to paragraphs [0029], which describes obtaining medical images from MRI and ultrasound systems).
As to claim 5, Litwiller describes wherein the third subject data is data acquired by imaging a subject same with the second subject data (refer for example to paragraphs [0019] through [0021], paragraph [0025] and paragraph [0076]).
In regard to claim 6, Litwiller describes wherein the noise data is data indicating noise intensity of the first subject data in image space or projection data space (refer for example to paragraphs [0052] and [0053]). 
With regard to claim 7, Litwiller describes wherein the noise reduction processing model is acquired by training the model by deep learning an input of which is the synthesized subject data and a target of which is the third subject data acquired by the imaging performed by the medical image diagnostic apparatus (refer for example to paragraphs [0064] and [0065]).
As to claim 8, Litwiller describes wherein the noise data is extracted on the basis of first reconstructed image and a second reconstructed image acquired by reconstructing a first subset of the first subject data and a second subset different from the first subset, respectively (refer to paragraph [0076]).
In regard to claim 9, Litwiller describes wherein the noise data is extracted by performing difference processing between the first reconstructed image and the second reconstructed image (refer to paragraphs [0076] and [0086]).
With regard to claim 10, Litwiller describes wherein the second subject data is data acquired from a subject different from the first subject data, or data acquired at a date and time different from the first subject date (refer for example to paragraphs [0029], which describes obtaining medical images from MRI and ultrasound systems, etc., and to paragraph [0086]). 
As to claim 11, Litwiller describes wherein the second subject data is data based on a first subset of fourth subject data acquired by the imaging performed by the medical image diagnostic apparatus, and the third subject data is data based on a second subset of the fourth subject data, which is different from-the first subset (refer for example to paragraphs [0029], which describes obtaining medical images from MRI and ultrasound systems, etc., and to paragraph [0086]).
In regard to claim 12, Litwiller describes wherein the second subject data is a reconstructed image acquired by reconstructing the fourth subject data acquired by the imaging performed by the medical image diagnostic apparatus, by a first reconstruction method, and the third subject data is a reconstructed image acquired by reconstructing the fourth subject data by a second reconstruction method with Higher accuracy than the first reconstruction method (refer for example to paragraph [0076]).
With regard to claim 15, Litwiller describes acquire input subject data by imaging a subject (see Figure 1 and refer for example to paragraphs [0019] through [0021] and paragraph [0025]), acquire denoised data by reducing noises on the input subject data by a noise reduction processing model acquired by training a model by machine learning using synthesized subject date and third subject data, the synthesized subject data being acquired on the basis of noise data in first subject data and second subject data (refer for example to paragraphs [0064], [0065] [0075], [0076], [0087] and [0088]), and output an image of the subject based on the denoised data (see Figure 1, element  and Figure 4, element 410 and refer for example to paragraphs [0023] and [0064]). 
As to claim 16, Litwiller describes wherein the processing circuitry further acquires the noise data in the first subject data on the basis of the first subject data acquired by imaging performed by the medical image diagnostic apparatus, acquires synthesized subject data, in which noises based on the noise data are added to the second subject data, on the basis of the second subject data and the noise data, the second subject. data being acquired by the imaging performed by the medical image diagnostic apparatus, and acquires the noise reduction processing model by machine learning using the synthesized subject data and third subject data acquired by the imaging performed by the medical image diagnostic apparatus (refer for example to paragraphs [0019] through [0021], [0025], [0029] and [0076]).
In regard to claim 17, Litwiller describes acquire input subject data by imaging a subject (see Figure 1 and refer for example to paragraphs [0019] through [0021] and paragraph [0025]), acquire denoised data by reducing noises on the input subject data by a noise reduction processing model acquired by machine learning using synthesized subject data and third subject data, the synthesized subject data being acquired on the basis of noise data in first subject data and second subject data (refer for example to paragraphs [0064], [0065] [0075], [0076], [0087] and [0088]), and output an image of the subject based on the denoised data (see Figure 1, element  and Figure 4, element 410 and refer for example to paragraphs [0023] and [0064]).
With regard to claim 18, Litwiller describes wherein the processing circuitry further acquires the noise data in the first subject data on the basis of the first subject data acquired by imaging performed by a medical image diagnostic apparatus acquires synthesized subject data, in which noises based on the noise data are added to the second subject data, on the basis of the second subject data and the noise data, the second subject data being acquired by the imaging performed by the medical image diagnostic apparatus (refer for example to paragraphs [0019] through [0021], paragraphs [0025], [0029], [0075], [0076], [0087] and [0088]), and acquires the noise reduction processing model by machine learning using the synthesized subject data and third subject data acquired by the imaging performed by the medical image diagnostic apparatus (refer for example to paragraphs [0064] and [0065]).
As to claim 19, Litwiller describes on the basis of first subject data acquired by the imaging performed by a medical image diagnostic apparatus (see Figure 1 and refer for example to paragraphs [0019] through [0021] and paragraph [0025]), acquiring noise data in the first subject data (refer for example to paragraphs [0064], [0065] [0075], [0076], [0087] and [0088]); on the basis of subject data of an subject acquired by the imaging performed by a medical image diagnostic modality game kind as the medical image diagnostic apparatus, generating second subject data corresponding to first subset of the subject data and third subject data corresponding to second subset of the subject data, which is different from the first subset (refer for example to paragraphs [0064], [0065] [0075], [0076], [0087] and [0088]); generating synthesized subject data by synthesizing the second subject date and the noise data (refer for example to paragraphs [0064], [0065] [0075], [0076], [0087] and [0088]); and acquiring a noise reduction processing model by machine learning an input of which is the synthesized subject data and a target of which is the third subject data (refer for example to paragraphs [0064] and [0065]).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 are rejected under 35 U.S.C. §103(a) as being unpatentable over Litwiller et al. (U.S. Patent Application Publication No. US 2021/0272240 A1) (hereafter referred to as “Litwiller”) in view of Qi et al. (U.S. Patent Application Publication No. US 2021/0290191 A1) (hereafter referred to as “Qi”) or Tang et al. (U.S. Patent Application Publication No. US 2020/0065940 A1) (hereafter referred to as “Tang”).
The arguments advanced in section 7 above, as to the applicability of Litwiller, are incorporated herein.
In regard to claim 13, although Litwiller does not expressly describe wherein the multiple image data is acquired by the imaging performed by the medical image diagnostic apparatus by an FBP method, such a technique is well known and widely utilized in the prior art.
Qi discloses a system for denoising CT images using a neural network (see Figures 12-15 and refer for example to the abstract) which provides for the multiple image data is acquired by the imaging performed by the medical image diagnostic apparatus by an FBP method (refer for example to paragraph [0032]).
Tang discloses a patient-specific deep learning image denoising system (see Figures 1 and 2, refer for example to the abstract) which provides for the multiple image data is acquired by the imaging performed by the medical image diagnostic apparatus by an FBP method (refer for example to paragraph [0140]).
Given the teachings of the references and the same environment of operation, namely that of denoising medical images using trained neural networks, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Litwiller system in the manner described by Qi or Tang according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by Qi (refer for example to paragraphs [0006] through [008]) and Tang (refer for example to paragraph [0005] through [0007], which fails to patentably distinguish over the prior art absent some novel and unexpected result.
With regard to claim 14, although Litwiller does not expressly describe wherein the second subject data and the third subject data are data acquired by low-dose imaging, such a technique is well known and widely utilized in the prior art.
Qi discloses a system for denoising CT images using a neural network (see Figures 12-15 and refer for example to the abstract) which provides for acquiring multiple image data by low-dose imaging data acquired by low-dose imaging (refer for example to paragraph [0072]).
Tang discloses a patient-specific deep learning image denoising system (see Figures 1 and 2, refer for example to the abstract) which provides for acquiring multiple image data by low-dose imaging data acquired by low-dose imaging (refer for example to paragraph [0095]).
Given the teachings of the references and the same environment of operation, namely that of denoising medical images using trained neural networks, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Litwiller system in the manner described by Qi or Tang according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by Qi (refer for example to paragraphs [0006] through [008]) and Tang (refer for example to paragraph [0005] through [0007], which fails to patentably distinguish over the prior art absent some novel and unexpected result.
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park, Lazarus, Schnorr (‘156) and (‘117), Yamashita, Litwiller, Okuhata and Honkala all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
June 22, 2021